DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed March 31, 2021.  Claims 1-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-19, under Step 2A claims 1-19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites  an information processing device that calculates a quoted price to be presented to a purchase contemplation person for a vehicle, the information processing device comprising a control unit that: 
r calculates a demand forecast when the purchase contemplation person uses the vehicle as a car-sharing vehicle;
calculates an expected income when the purchase contemplation person uses the vehicle as the car-sharing vehicle, based on the demand forecast; and
calculates the quoted price based on a vehicle price of the vehicle and the expected income, to present the quoted price to the purchase contemplation person.
These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a quoted price is calculated. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including an information processing device. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
performing repetitive calculations.
Even considered as an ordered combination (as a whole), the additional elements of claim 11 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-7 also do not integrate the abstract idea into a practical application. Notably, claims 2-7 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-7 rely upon at least similar additional elements that are specified at a high level of generality. Considered both individually and as a whole, claims 2-7 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-7 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-7 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 8-19, these claims recite at least substantially similar concepts and elements as recited in claims 1-7 such that similar analysis of the claims would be apparent. As such, claims 8-19 are rejected under at east similar rationale. 

Regarding claims 14-19, the claims recites "A program" Applicant's specification does not set forth what constitutes the program. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer-readable storage medium includes signals per se. Thus, the computer-readable medium is considered to be non- statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  The Examiner recommends that Applicant amend claim X to recite "A non-transitory computer-readable medium..." 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over PTO-892 Reference V in view of Aggarawal (US 2020/00167811 A1).  

Regarding claims 1, 8, and 14, PTO-892 Reference V discloses information processing device that calculates a quoted price to be presented to a purchase contemplation person for a vehicle, the information processing device comprising a control unit that:            calculates a demand forecast when the purchase contemplation person uses the vehicle as a car-sharing vehicle (PTO-892 Reference V: Figure 7 Page 9); and
calculates an expected income when the purchase contemplation person uses the vehicle as the car-sharing vehicle, based on the demand forecast (PTO-892 Reference V: Figure 7 Page 9).
PTO-892 Reference V does not expressly disclose calculates the quoted price based on a vehicle price of the vehicle and the expected income, to present the quoted price to the purchase contemplation person.  Aggarawal discloses:
calculates the quoted price based on a vehicle price of the vehicle, to present the quoted price to the purchase contemplation person (Aggarawal: see at least: abstract discloses an agreed-upon commission or fee paid to said affiliate by said seller upon the successful sale of an item to a buyer referred to said auction by said affiliate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of PTO-892 Reference U to have included calculates the quoted price based on a vehicle price of the vehicle and the expected income, to present the quoted price to the purchase contemplation person, as taught by Aggarawal because it would provide information regarding the quoted price (Aggarawal: paragraph [0006]).

Regarding claims 2, 9, and 15, PTO-892 Reference V and Aggarawal teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  PTO-892 Reference V and Aggarawal do not expressly disclose a life pattern of the purchase contemplation person.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The calculation steps would be performed the same regardless of the type of user details.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claims 3, 10, and 16, PTO-892 Reference V and Aggarawal teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  PTO-892 Reference V and Aggarawal do not expressly disclose a resident area of the purchase contemplation person.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The calculation steps would be performed the same regardless of the type of user details.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claims 4, 11, and 17, PTO-892 Reference V and Aggarawal teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  PTO-892 Reference V and Aggarawal do not expressly disclose a vehicle model of the vehicle.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The calculation steps would be performed the same regardless of the type of vehicle.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claims 5, 12, and 18, PTO-892 Reference V and Aggarawal teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  PTO-892 Reference V and Aggarawal do not expressly disclose a per-time price when the purchase contemplation person lends the vehicle as the car-sharing vehicle.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The calculation steps would be performed the same regardless of the type of user details.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claims 6, 13, and 19, PTO-892 Reference V and Aggarawal teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  PTO-892 Reference V and Aggarawal do not expressly disclose an option that is equipped in the vehicle.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The calculation steps would be performed the same regardless of the type of vehicle details.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claims 7 and 13, PTO-892 Reference V and Aggarawal teach or suggest all the limitations of claims 1 and 8 as noted above.  PTO-892 Reference V and Aggarawal do not expressly disclose aging degradation of the vehicle.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The calculation steps would be performed the same regardless of the type of vehicle details.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0051174 A1, Hague et al discloses TRAVEL PATH AND LOCATION PREDICTIONS.
US 2017/0372235 A1, Dayama et al discloses Dynamic Transportation Pooling.
PTO-892 Reference U discloses preferences for car sharing services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625